BIJUR, J.
Plaintiff respondent has recovered the amount of the difference between his expenditures and his receipts in the conduct of a business which he alleges he conducted at the request and on the personal responsibility of defendant. Defendant’s claim is that the business was undertaken on behalf of a corporation of which defendant was the president, and that plaintiff was well advised to that effect.
The plaintiff’s testimony is discursive to an abnormal degree, and his evidence of the extent and amount of the disbursements and receipts is too vague and general to sustain a judgment. Moreover, on an examination of the entire record and of the exhibits, I cannot escape the conclusion that a judgment implying defendant’s personal responsibility, rather than that of the corporation, is against the weight •of the evidence.
Judgment reversed, and new trial granted, with costs to appellant' to abide the event. All concur.